Citation Nr: 0007518	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-27 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to a higher rating for degenerative joint disease 
of the lumbar spine, initially assigned a 40 percent 
evaluation, effective from November 1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1977 to December 
1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1996 and later RO rating decisions that granted 
service connection for degenerative joint disease of the 
lumbar spine and assigned a 40 percent evaluation under 
diagnostic code 5292 for this condition, effective from 
November 1995.

In correspondence dated in June 1997, the veteran essentially 
asserts that he is unemployable due to his service-connected 
disabilities.  This correspondence constitutes a claim for a 
total rating for compensation purposes based on 
unemployability.  This issue has not been adjudicated by the 
RO and it will not be addressed by the Board.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT


The low back disorder is manifested primarily by painful 
motion, severe limitation of motion, tilting of the spine, 
and muscle spasms; ankylosis or symptoms indicative of 
intervertebral disc syndrome are not found.


CONCLUSION OF LAW


The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5289, 5292, 5293 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA medical reports of the veteran's treatment in the mid 
1990's shows that he was seen for low back problems.  A 
consultation report from the rehabilitative medicine service 
in February 1996 reveals that the veteran had low back pain 
with limitation of motion.  Muscle spasms were suspected.  
Neurological deficits were not found.  It was noted that the 
veteran had early lumbosacral degenerative joint disease.

In November 1997, the veteran underwent a VA medical 
examination.  He complained of a "sharp pain" in his low 
back when he bent over to pick up an object.  He reported 
being told that he had "muscle spasm."  He gave a history 
of recurring low back pain.  X-rays reportedly showed a very 
mild spondylolisthesis at L5-S1 with associated spondylolysis 
of the pars intra-articularis of L5 and the impression was 
mild degree of spondylolisthesis at L5-S1 with associated 
spondylolysis.  On examination there was no tenderness to 
palpation.  Musculature was symmetrical with no spasm.  Range 
of motion of the lumbar spine was flexion to 70 degrees, 
extension to 15 degrees, right lateral flexion to 10 degrees, 
left lateral flexion to 20 degrees, right rotation to 30 
degrees, and left rotation to 50 degrees.  He complained of 
pain on motion primarily with right lateral flexion and right 
rotation.  There were no neurological deficits.  The 
diagnoses were recurrent low back pain, spondylolisthesis, 
and spondylolysis.

The veteran underwent a VA examination of his low back in 
September 1998.  He gave a history of low back pain for the 
last 10 years that had been "getting really bad" for the 
last 3 years.  He reported being unemployed since June 1997 
and that he sustained a fall at that time that exacerbated 
his low back pain.  He reported taking Naprosyn regularly and 
sleeping on a board with elevation of his feet that helped 
relieve his back pain somewhat.  He reported not being 
bedridden in the last 6 months on account of low back pian, 
but that he stayed in bed more than usual.  Examination of 
the spine showed the lumbar spine to be tilted at an angle of 
about 30 degrees to the left.  There was spasm of the 
paravertebral muscles in the lumbar region on the right.  
Range of motion of the lumbar spine was flexion to 40 degrees 
with pain being exacerbated by movement along the entire 
range of flexion, extension was limited to zero degrees, left 
lateral flexion was to 30 degrees, right lateral flexion was 
to 20 degrees, rotation to the left was to 30 degrees, and 
rotation to the right was to 30 degrees.  X-rays of the 
lumbar spine revealed degenerative joint disease of the 
lumbosacral spine with lumbar spasm and discogenic narrowing 
at L5-S1.  The diagnoses were degenerative joint disease of 
the lumbar spine and spondylolisthesis at L5-S1.

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent evaluation.  A 50 percent 
evaluation requires fixation at an unfavorable angle.  
38 C.F.R. § 4.71a, Code 5289.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.


The evidence does not indicate the presence of ankylosis of 
the lumbar spine.  Hence, a rating in excess of 40 percent 
for the veteran's low back disorder is not warranted under 
diagnostic code 5289.

The evidence shows that the veteran's low back disorder is 
manifested primarily by painful motion, severe limitation of 
motion, tilting of the spine, and muscle spasms.  Since the 
veteran's low back disability has been assigned a 40 percent 
rating under diagnostic code 5292 and this is the maximum 
schedular rating warranted under this diagnostic, a higher 
rating for the low back condition may not be granted under 
this code.

The evidence does not indicate the presence of intervertebral 
disc syndrome with symptoms compatible with sciatic 
neuropathy.  Nor does the record show that the RO has rated 
the low back condition under diagnostic code 5293.  Under the 
circumstances, the Board finds that the evidence does not 
show symptoms necessary for a rating in excess of 40 percent 
under diagnostic code 5293.

The August 1999 supplemental statement of the case sent to 
the veteran notes that the RO determined that this case does 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards and to warrant referral of the case to the Director 
of Compensation and Pension Service for consideration an 
extraschedular evaluation.  Nor does not the Board find 
circumstances in this case, such as marked interference with 
employment or need for hospitalization due to the low back 
disability to remand this case to the RO for referral to the 
VA Director of Compensation and Pension Service for 
consideration of a rating in excess of 10 percent for this 
disability on an extraschedular basis.  While the evidence 
indicates that the veteran is unemployed, it also indicates 
that he has various disabilities that produce industrial 
impairment and the degree of disability assigned for his low 
back condition or any other disability under the rating 
schedule is generally considered adequate to compensate for 
loss of working time due to exacerbations or illness due to 
the disability.  38 C.F.R. § 4.1.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, while the veteran has 
low back pain with motion, he is already assigned the maximum 
rating for the low back based on limitation of motion and a 
higher rating based on painful motion is not warranted.  
Spencer v. West, No. 98-363 (U.S. Vet. App. March 13, 2000) 
citing Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Since the maximum schedular rating warranted for the 
veteran's low back disorder has been assigned, effective from 
the date of the grant of service connection for this 
condition, a higher rating or a "staged rating" at any time 
from the effective date of the claim is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for the low back disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A higher rating for degenerative joint disease of the lumbar 
spine, initially assigned a 40 percent evaluation, effective 
from November 1995, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

